Citation Nr: 1540114	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  05-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to October 1957 and from March 1958 to July 1974.

This matter initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

On July 21, 2015, the Veteran and his spouse testified a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record in Virtual VA.  The Veteran's files are completely encompassed in the Virtual VA and Veterans Benefits Management System electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's diabetes mellitus is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  The 20 percent rating currently assigned is warranted for diabetes requiring the use of insulin or oral hypoglycemic agent and a restricted diet.  A higher 40 rating is authorized by Diagnostic Code 7913 if the claimant's diabetes requires "regulation of activities" and, because the rating schedule for diabetes establishes successive and cumulative criteria, i.e. each higher rating includes the same criteria as the lower rating plus distinct new criteria, the criteria for 60 and 100 percent ratings likewise require "regulation of activities." See Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).

The Veteran has submitted several written statements, indicating that his activities are limited by the need to take regular insulin injections.  A December 2010 letter from his treating physician confirms that "treatment has restricted him in his activities - needing to continually monitoring [sic] and his insulin injections."  As used in DC 7913, however, the phrase "regulation of activities" means that the claimant has been advised to avoid strenuous occupational and recreational activities.  Medical evidence is needed to show that strenuous occupational and recreational activities have been restricted, i.e., that "a medical provider has indicated that his diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Camacho v. Nelson, 21 Vet. App. 360, 364 (2007).

VA has arranged several examinations of the Veteran to assess the nature and severity of his diabetes.  In May 2004, the first examiner wrote that the Veteran "reports no restriction in activities."  According to examination reports dated July 2008 and February 2013, the Veteran was not restricted in his ability to perform strenuous activity due to his diabetes.  Another physician, who examined the Veteran in June 2011, indicated that diabetes did not affect the Veteran's daily activities.  Yet another physician, who examined him in April 2010, indicated that the Veteran was restricted in his ability to perform strenuous activities.  When the examination form asked the April 2010 to describe these restrictions, however, she wrote, "[The Veteran] [w]alks on his [treadmill] 5 days a week at a speed of 2.0 for 30 minutes.  Feels okay after.  'I don't want to push it [because doing so] might drop my blood sugars [too] low.'"  It is unclear from this statement whether the restrictions on strenuous exercise were based on the advice of a medical professional.  His post-service VA treatment records also indicate that the Veteran took regular exercise, but there is no indication that a medical provider advised him to limit the extent of his exercise.

Most recently, in his July 2015 hearing testimony, the Veteran said that a physician "put [him] on restricted activity."  The Veteran also claimed that the severity of his diabetes symptoms had worsened since his most recent VA examination.  

When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  It is necessary to remand this case so that a new medical examination can be arranged to clarify whether any restrictions on the Veteran's strenuous activities are medically necessary and to obtain information about the current state of the symptoms associated with his service-connected diabetes.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for the Veteran to be examined by an appropriate medical professional to determine the nature and severity of his service-connected diabetes mellitus.  The electronic claims file must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the electronic claims file, the examiner should comment on the severity of the appellant's service-connected diabetes mellitus, to include stating whether it requires insulin and, if so, the nature and amount of the dosage.  The examiner must address whether the appellant's diabetes mellitus requires him to follow a restricted diet and/or whether his diabetes is of such severity that he should avoid strenuous activity and describe all other functional impairment and note how often he sees his diabetic care provider.

2. Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the AOJ should readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought remains denied, he and his representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






